PER CURIAM.
The appellee, James D. Brown, concedes that the trial court did not furnish any reasons, written or otherwise, for its downward departure from the sentencing guidelines. We reverse the sentences imposed and remand to the trial court with directions to resentence the defendant within the guidelines. In so doing, v/e direct the trial court’s attention to Williams v. State, 500 So.2d 501, 503 (Fla.1986), wherein the court stated, “If a departure is not supported by clear and convincing reasons, the mere fact that a defendant agrees to it does not make it a legal sentence.” See *543also State v. McCarthy, 502 So.2d 955 (Fla. 2d DCA 1987).
Reversed and remanded with directions.